DETAILED ACTION
Applicant: XIE, QiXian; ZHANG, Jiu; MEI, GuoHui; LIANG, Bin; & SUN, Jie
Assignee: ShenYang Taco Blue-Tech CO., LTD.
Attorney: Ryan J. MILLER (Reg. No.: 56,236) & Kirk M. MILES (Reg. No.: 37,891)
Filing: §371 National Stage Application filed 30 December 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-15 are currently pending before the Office.

Priority
The instant application is a §371 National Stage Application for PCT/CN2017/091121 filed 30 June 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) filed 04/07/2020, 06/23/2020, & 03/04/2021 have been considered.

Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  The Specification at Page 6, Lines 9-12 discloses “Figure 1 is a structure diagram of a temperature measuring tube of Patent US6846105B2 in the background art.  Figure 2 is a structure diagram of an existing stopper for measuring the temperature of molten steel of Patent CN1936524A in the background art.”  See MPEP § 608.02(g).  
The drawings are objected to because there appears to be inconsistent correlation of reference names and reference numerals: 
Reference numerals – 1-5 shown in Figures 3-10 have been used in the Specification with various reference names.  For example, “Embodiment 1 . . . cermet tube 1 . .. cermet tube 1 . . . vent pipe 3 . . . embodiment 1, . . . Embodiment 2 . . . embodiment 1 . . . support tube 2 . . . Embodiment 3 . . . support tube 4 . . . Embodiment 4 . . . vent holes 5 . . . Embodiment 5” (Pages 14 & 19-20) which creates confusion over reference numerals 1-5 and the Specification should be amended to remove ambiguity between reference numerals 1-5 and embodiments 1-5, e.g. “First Embodiment . . . Second Embodiment” etcetera.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The drawings and specification have been checked to the extent possible to determine the presence of any discrepancies.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings and/or specification.

Specification
The disclosure is objected to because of the following informalities: 
Pages 14 & 19-20 – includes the phrases “Embodiment 1 . . . cermet tube 1 . .. cermet tube 1 . . . vent pipe 3 . . . embodiment 1, . . . Embodiment 2 . . . embodiment 1 . . . support tube 2 . . . Embodiment 3 . . . support tube 4 . . . Embodiment 4 . . . vent holes 5 . . . Embodiment 5” etcetera which should be amended to remove ambiguity between reference numerals 1-5 and embodiments 1-5, e.g. “First Embodiment . . . Second Embodiment” etcetera.
Page 18, Line 20 - includes the phrase “another type of gas, such as compressed air, preferably another inert gas, such as Ar” which should probably be “compressed air, or preferably another inert gas”.    
Page 20, Lines 21-22 – includes the phrase “the temperature measuring device which also functions as one stopper has dual functions of measuring” which should be changed to “also functions as a stopper serving the dual functions of”.
Page 21, Line 11 – includes the phrase “be construed as limitation; Although” which should be amended to “be construed as limitation.  Although”.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “a temperature measuring device . . . comprising: a temperature sensing element” which is indefinite since the disclosure fails to disclose any structure capable of “sensing temperature”.  It is unclear how the claimed invention “measure[es] the temperature of molten metals”.  The “Description of Related Art“ discussed prior art references which used “thermocouples”, but the disclosure fails to provide any examples of the claimed “temperature sensing element”.  Claims 2-15 inherit this rejection.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “a support tube”, “a connecting tube”, and “an exhaust structure” are all claimed, however the claims fail to define the relationship between the “support tube”, the “connecting tube”, and “an exhaust structure”.  It is unclear what the “support tube” is supporting, what the “connecting tube” is connecting, and if the “exhaust structure” is connected or related to the claimed “support tube” or “connecting tube”.  Further detail must be added to define the relationship between the claimed elements. Claims 2-15 inherit this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao et al. (CN 205861217 U).
Regarding claim 1, Tao et al. discloses a temperature measuring device for measuring the temperature of molten metals (Tao et al.: Fig. 1 temperature sensing element 1), comprising: 
a temperature sensing element (1), 

    PNG
    media_image1.png
    538
    783
    media_image1.png
    Greyscale

a support tube (overstriking section 7 tube 8), 
a connecting tube (tube 9; Pg. 3 - First overthe openings is provided with a connection piece, and the first opening connects a smoke exhaust pipe 9), and 
an exhaust structure (Fig. 4 grooves 11), 
wherein the temperature sensing element comprises a cermet tube (Figs. 1-2 cermet tube 3; Pg. 2 - second body (3) be made up of oxide base cermet composite.) with a closed end (Figs. 1-2 cermet tube 3; Pg. 3 - Second body 3, . . . one end is closed,) and an open end (Figs. 1-2 cermet tube 3; Pg. 3 - Second body 3, the second body is one end open), the wall thickness of the cermet tube is smaller than the wall thickness of the support tube (Figs. 1-3; Pgs. 3-4 – wall thickness of cermet tube is between 4-15 mm and internal diameter 16-40 mm (20-55 mm external diameter) while the support tube 7,8 is disclosed as having external diameter of 100-120 mm), and the cermet tube (3) is configured to sense the temperature of molten metals and emit stable thermal radiation energy based on the blackbody cavity principle when being extended into the molten metals (Figs. 1-2 – inherent feature of cermet tube to function as blackbody cavity); 
the open end of the cermet tube (Figs. 1-2) is fixedly connected to one end of the support tube (7,8), the cermet tube (3) is communicated with the support tube (7,8), and the other end of the support tube (7,8) is fixedly connected with the connecting tube (9); and 
the exhaust structure (11; Pg. 2 - sleeve pipe air inducing, and at the first body, the second tubular body forms gas channel, described gas One end of circulation road is connected with temperature probe, and the other end of described gas channel turns on air, and the gas of described introducing is clean Clean noble gas or nitrogen.; Pg. 3 - sleeve pipe 4 air inducing, and at the first body, the second tubular body forms gas Circulation road, one end of gas channel is connected with temperature probe, and the other end of gas channel turns on air, and the gas of introducing is clean Clean noble gas or nitrogen) is configured to discharge the smoke inside the cermet tube (3) and the support tube (7,8).

Regarding claim 2, Tao et al. further discloses wherein the wall thickness d of the cermet tube (3) is 1.0 mm to 10.0 mm (Pg. 3 - wall thickness of described second body (3) is 8mm).
Regarding claim 3, Tao et al. further discloses wherein L1/Φ0 is 1.0 to 20.0, wherein the L1 is a length of a part of the inner cavity of the cermet tube (3) exposed from the support tube and the Φ0 is an inner diameter of the cermet tube (Pg. 3 -  wall thickness of the second body (3) is 4-15mm, and length is between 50-500mm, and internal diameter is between 16-40mm – lengths b/w 50-500 mm and diameters b/w 16-40 mm yields ratios b/w: 3-12).
Regarding claim 4, Tao et al. further discloses  wherein L1/Φ0 is 1.0 to 6.0, wherein the L1 is a length of a part of the inner cavity of the cermet tube (3) exposed from the support tube and the Φ0 is an inner diameter of the cermet tube (3; Pg. 3 – discloses ratios b/w 3-12 covering claimed ratio).
Regarding claim 5, Tao et al. further discloses wherein the cermet tube (3), the support tube (7,8) and the connecting tube (9) are coaxial (Figs. 1-3).
Regarding claim 8, Tao et al. further discloses wherein the outer surface of the cermet tube is provided with an anti-oxidation coating (Pg. 3 - ceramic coating is capable of withstanding Corrosion).
	Regarding claim 9, Tao et al. further discloses wherein the support tube has at least one of a wall thickness of 15 mm to 100 mm or a length of 200 mm to 2200 mm (Pg. 3 -  length of overstriking section Being preferably 200mm, the external diameter of overstriking section is preferably 110mm. – length of 200 mm and thickness b/w 15-100 mm since diameter = wall thickness + internal diameter + wall thickness).
Regarding claim 10, Tao et al. further discloses wherein the exhaust structure comprises a vent pipe (Fig. 3 – space between tube 8 & tube 9) and a vent hole (11), wherein one end of the vent pipe (Fig. 3) is arranged in the support tube (8) and communicated with the support tube (Figs. 1-4),

    PNG
    media_image2.png
    237
    470
    media_image2.png
    Greyscale

the cermet tube (3) and the vent hole (11), and the other end of the vent pipe (Fig. 3) is connected with one end of the connecting tube (9); the other end of the connecting tube (9) is configured to connect with an infrared temperature measuring probe (Fig. 1 temperature sensing element 1 thermometric 2 sleeve pipe 4; Abstract); and wherein when measuring the temperature of molten metals (Abstract), purge gas blown (Pg. 3 - Temperature probe passes through sleeve pipe 4 air inducing, and at the first body, the second tubular body forms gas Circulation road, one end of gas channel is connected with temperature probe, and the other end of gas channel turns on air, and the gas of introducing is clean Clean noble gas or nitrogen.Temperature probe can be lowered the temperature by this utility model by noble gas) in from the connecting tube (9) enter both the cermet tube (3) and the support tube (8) via the vent pipe to blow out the smoke (Pg. 3) through the gap between the vent pipe and the support tube (Fig. 3) as well as the vent hole (11).
Regarding claim 11, Tao et al. further discloses wherein a distance L2 between an end of the vent pipe (Fig. 3 – bottom of pipe 9) adjacent to the cermet tube (3) and the open end of the cermet tube is greater than or equal to 30 mm (Fig. 3; Pg. 3 - The length of overstriking section Being preferably 200mm – space b/w bottom of pipe 9 and cermet tube 3 must be at least 200 mm).
Regarding claim 12, Tao et al. further discloses wherein the vent hole (11) comprises at least one of a through hole on the support tube, a passage composed of a vent groove on the inner wall of the support tube and the outer wall of the connecting tube, a passage composed of a vent groove on the outer wall of the connecting tube and the inner wall of the support tube, or a through hole on the connecting tube (Figs. 3-4 – through holes in connecting tube 9,10).
Regarding claim 13, Tao et al. further discloses wherein the support tube (8) comprises a hollow stopper (Figs. 1-2 – section 7 creates “hollow stopper” with support tube 8)
Regarding claim 14, Tao et al. further discloses wherein the temperature measuring device further comprises an infrared temperature measuring probe (Pg. 2 – infra-red radiation sensing device) and a signal processor (Fig. 1 microprocessor 6), wherein the infrared temperature measuring probe is coaxially connected to the connecting tube (9,10) and configured to convert the received thermal radiation energy emitted (Abstract) by the cermet tube (3) into an electrical signal, and the signal processor (6) is configured to process the electrical signal and calculate the temperature of molten metals (Fig. 1; Abstract).
Regarding claim 15, Tao et al. further discloses wherein the temperature of the molten metals is measured (Fig. 1 temperature sensing element 1) by using the temperature measuring device according to claim 1 and, when the temperature of the molten metal is being measured (Abstract), the temperature measuring device is inserted into the molten metals to a depth greater than or equal to 8 times the outer diameter of the cermet tube (3; Pg. 3 -  lengths b/w 50-500 mm and diameters b/w 16-40 mm yields ratios b/w: 3-12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. as applied to claim 1 above, and further in view of Ogawa et al. (US Pat. 5,360,269).
Regarding claim 6, Tao et al. discloses the temperature measuring device of claim 1, and further discloses wherein the material of the cermet tube is a metal-ceramic composite material made of metal powder and ceramic powder by powder metallurgy (Pg. 2 - The outer wall of body scribbles a ceramic coating . . . and ceramic coating can corrosion resistant Erosion. The second described body is made up of oxide base cermet composite).  However, it fails to disclose the cermet material used.
In a related field of endeavor, Ogawa et al. discloses a temperature measuring device (Ogawa et al.: Figs. 3-5) for measuring the temperature of molten metals (Abstract; C.1:L.8-12 immersion-type temperature measuring apparatus for measuring temperature of a melts such as a molten metal) including a temperature sensing element (Abstract) comprises a cermet tube (12; C.3:L.44-C.4:L.51 Mo-ZrO2) with a closed end and an open end (Figs. 3-5) wherein the material of the cermet tube is a metal-ceramic composite material made of metal powder and ceramic powder by powder metallurgy, comprising Mo—ZrO2 (C.3:L.44-C.4:L.51).

    PNG
    media_image3.png
    928
    1006
    media_image3.png
    Greyscale

In view of the ability to obtain a protecting tube for measuring molten metal with excellent thermal shock resistance and erosion resistance made from molybdenum-zirconia as is disclosed in Ogawa et al. at Columns 3-4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ogawa et al. with the teachings of Tao et al. to utilize a cermet tube made of molybdenum zirconia to obtain improved thermal conductivity and improve erosion resistance of the refractory protecting tube.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. as applied to claim 1 above, and further in view of Ogawa et al. and Friese et al. (WO 9412870 A1).
Regarding claim 7, Tao et al. discloses the temperature measuring device as claimed in claim 1, and further discloses wherein the material of the cermet tube is a metal-ceramic composite material made of metal powder and ceramic powder by powder metallurgy (Pg. 2 - The outer wall of body scribbles a ceramic coating . . . and ceramic coating can corrosion resistant Erosion. The second described body is made up of oxide base cermet composite).  However, it fails to disclose the cermet material used.
In a related field of endeavor, Ogawa et al. discloses a temperature measuring device (Ogawa et al.: Figs. 3-5) for measuring the temperature of molten metals (Abstract; C.1:L.8-12 immersion-type temperature measuring apparatus for measuring temperature of a melts such as a molten metal) including a temperature sensing element (Abstract) comprises a cermet tube (12; C.3:L.44-C.4:L.51 Mo-ZrO2) with a closed end and an open end (Figs. 3-5) wherein the material of the cermet tube is a metal-ceramic composite material made of molybdenum metal and a zirconia ceramic (C.3:L.44-C.4:L.51 – Mo- ZrO2).
In view of the ability to obtain a protecting tube for measuring molten metal with excellent thermal shock resistance and erosion resistance made from molybdenum-zirconia as is disclosed in Ogawa et al. at Columns 3-4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ogawa et al. with the teachings of Tao et al. to utilize a cermet tube made of molybdenum zirconia to obtain improved thermal conductivity and improve erosion resistance of the refractory protecting tube.  However, Tao et al. and Ogawa et al. fail to disclose stabilized zirconia.
In a related field of endeavor, Friese et al. discloses components for exhaust gas sensors (Friese et al.: Abstract) which can form solid sintered connections utilizing partially stabilized zirconia and fully stabilized zirconia (Pg. 2, 5th Full Paragraph (F.P.)-7th F.P.).
In view of the ability to obtain solid sintered connections in exhaust gas environments by utilizing mixtures of partially stabilized and fully stabilized zirconia as is disclosed in Friese et al. at Page 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Friese et al. with the teachings of Tao et al. & Ogawa et al. to obtain cermet material having the claimed material percentages of a metal having a volume content of 30% to 60%, a fully stabilized zirconia having a volume content of 30% to 60%, and a partially stabilized zirconia having a volume content of 5% to 30% since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asahi Glass Co., LTD. (JP-S62189629-U) – which discloses detection of molten metals using thermocouples or infrared sensors is easily accomplished (Pg. 2).
Hannes et al. (DE 1992-5685 A1) – which discloses a fire-proof infrared radiation pyrometer (Fig 2 pyrometer 9; Pg. 4 – IR radiation pyrometer 9) for detecting molten metals with a sintered ceramic observation tube (4).

    PNG
    media_image4.png
    391
    642
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884